Citation Nr: 0607160	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-04 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for residuals of injury to 
the cervical spine.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from January 1978 to January 
1981.  He also served in active duty for training status at 
various times, including May 28, 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that in pertinent part, denied the veteran's 
claim seeking entitlement to service connection for 
incomplete C4-C7 cervical myopathy.  


FINDINGS OF FACT

1.  VA has fulfilled its duty to notify to veteran of the 
evidence necessary to substantiate the claim and to assist 
him by obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal.

2.  Competent medical evidence reflects that it is at least 
as likely as not that a May 28, 1986, line of duty injury 
resulted in cervical myelopathy, C3-4-5 disc protrusion, and 
C5-6 central disc herniation. 


CONCLUSION OF LAW

Cervical myelopathy, C3-4-5 disc protrusion, and C5-6 central 
disc herniation was incurred during active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R.§§ 3.102, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary.  

Service Connection

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

Active military service includes any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty or from a covered disease which 
occurred during such training.  38 C.F.R. § 3.6(a) (2005).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The veteran's service medical records (SMRs) include a May 
28, 1986, hospital report.  The report notes, among other 
symptoms, limitation of motion of the head in all planes and 
pain in the muscles of the upper back.  Right upper extremity 
limitation of motion was noted.  The diagnosis was contusion 
of right dorsal and shoulder muscles.  

An August 1986 Army medical examination report concludes that 
the veteran received trauma to the right dorsal region and 
right shoulder when a heavy object fell on him during annual 
training.  The injury was determined to have been incurred in 
the line of duty while on active duty for training.

A February 1987 VA consultation report notes a complaint of 
pain in the high thoracic area, as well as chronic low back 
pain.  

An April 1987 Army medical board examination report reflects 
that the upper extremities had normal motor function.  The 
mid-thoracic area was tender.  Electromyography (EMG) and 
computerized tomography (CT) focused on the lumbar spine.  

During an August 1987 Army medical board hearing, the 
veteran's counsel noted that the veteran had been admitted to 
the hospital in May 1986 with neck and shoulder pain with no 
reference to the lower back.  The veteran agreed.  When asked 
to point to the areas of his body that were currently 
painful, he pointed to the lower thoracic and upper lumbar 
areas.  Counsel noted that the veteran did not point to any 
area of the shoulder.

An August 1987 Hato Rey Community Hospital report notes full 
range of motion of the neck with no paravertebral muscle 
spasm. 

A May 1988 VA consultation report notes a complaint of pain 
from the upper back to the lower back.  Moderately severe 
spasm of the dorsal and lumbar spines was noted.  A May 1988 
VA hospital report notes a complaint of arm weakness.  An 
April 1989 VA outpatient treatment report notes that the 
veteran presented with neck and low back pain.  In October 
1989, a VA examiner noted a complaint of upper extremity 
numbness.

A November 1989 examination report by Israel Ganapolsky, 
M.D., reflects a dorsal spine spasm, but a normal neck.

In January 2002, the veteran submitted a letter from a VA 
neurosurgeon.  In the letter, the physician referred to an 
injury in 1986 and insisted that current C4-5 disc 
protrusion, C5-6 disc herniation, and C6-7 disc protrusion, 
as shown by recent MRI, was of traumatic origin.  The doctor 
then noted that the 1986 injury had been the only significant 
trauma.  The doctor also noted that cervical, thoracic, and 
low back pain and upper extremity weakness had been present 
ever since that trauma.  

In May 2002, the veteran underwent a VA orthopedic 
compensation examination.  The physician reviewed the medical 
records and noted a 1986 back injury.  Based on an absence of 
mention of a neck disorder until 15 years after the 1986 
injury, and based on an Army medical board report of injury 
to the right shoulder and right dorsal region that does not 
mention a neck injury, and based on an absence of any 
complaint of a neck injury in 1987 or 1988, the physician 
concluded that the current neck disorder was unrelated to the 
original injury or to the service-connected lumbar pathology.  

In January 2003, the veteran underwent a VA brain and spinal 
cord compensation examination.  The examiner noted relevant 
medical history and concluded that the May 1986 direct trauma 
to the upper back and shoulder "is the most likely etiology 
for cervical myelopathy, of which weakness, pain syndrome, 
bowel and bladder problems are sequela."  

In October 2003, another VA examiner reviewed the pertinent 
history and noted previous opinions offered in May 2002 and 
January 2003; however, the examiner made no mention of the 
January 2002 VA neurosurgeon's report.  The examiner found 
that the medical records in 1986, 1987, 1988, and 1989 made 
no mention of any cervical problem and that complaints during 
that time span were limited to the lumbar spine and the lower 
extremities.  The diagnosis was tetraplegia related to 
discogenic cord disease.  The examiner noted that the SMRs 
are silent for cervical cord compression or symptoms or signs 
of herniated nucleus pulposis.  The examiner concluded that 
the service-connected lumbar paravertebral myositis was an 
entity separate from the current cervical cord compression.  

In November 2003, a service comrade recalled the veteran's 
May 1986 injury, as he served as a medical corpsman and 
witnessed the veteran's complaint of and treatment for a neck 
injury.  The veteran's comrade recalled that a neck brace was 
issued, that he and the veteran traveled back to Puerto Rico 
together, and that the veteran wore the neck brace during the 
trip back to Puerto Rico.  

In April 2004, a VA physician reviewed the pertinent medical 
history, and offered the following diagnoses: (1) broad based 
protrusion at the C3-disc causing mild compression upon the 
anterior aspect of the cervical cord with obliteration of the 
intermediate subarachnoid space; (2) focal midline protrusion 
of the C4-5 disc causing moderate compression upon the 
anterior aspect of the cervical cord; (3) right posterior 
central herniation at the C5-6 causing moderate compression 
upon the right anterior aspect of the cervical cord; the 
currently diagnosed C3-7 disc pathology, and opined that this 
"is due to the initial trauma back on 1986."  

In December 2004, three VA neurologists reviewed the claims 
file and felt that it is more likely than not that the 
evidence is against a causal relationship between cervical 
myelopathy and trauma incurred 15 years earlier.  The 
rationale remained the same as that expressed in May 2002 and 
in October 2003, that is, too much time had elapsed between 
the insult and the onset of symptoms of myelopathy.  

The Board finds that relative equipoise exists.  The three 
favorable medical opinions, i.e., January 2002, January 2003, 
and April 2004 are at least as persuasive as the negative 
opinions offered in May 2002, November 2003, and again in 
December 2004.  The favorable opinions appear to be based on 
correct facts, and thus their probative value is maintained.  

The favorable competent medical evidence also includes August 
1987 hearing testimony, in which the veteran agreed that a 
May 1986 hospital admission was for neck pain, among others.  
The veteran is competent to report his own neck pain.  
38 C.F.R. § 3.159(a) (2).  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

On the other hand, the negative VA opinions offered in May 
2002, November 2003, and December 2004, suffer from a slight 
deviation from the actual facts.  While they reflect that the 
medical evidence is silent for any neck disability in 1986, 
the veteran clearly did report neck pain and limitation of 
motion during the early years.  Moreover, a service comrade 
recalled that the veteran wore a neck brace for a time after 
the injury.  Thus, the record is not quite "silent" on the 
issue of a pertinent neck complaint in 1986.

Moreover, EMG and CT used to detect lumbar spine disability 
in the late 1980s were not used on the cervical spine at that 
time.  Thus, even though the record is silent for a cervical 
disc disability until approximately 2001, this does not prove 
that the cervical spine was not injured in 1986.

It is very significant that neck complaints were voiced at 
the time of the injury.  The May 28, 1986, hospital report 
clearly notes limitation of motion of the head.  This can 
only mean limitation of motion of the cervical spine, as the 
head itself is not a moveable joint.  The veteran testified 
about neck pain in 1987 and in April 1989 he again reported 
neck pain.  

A service connection claim can be supported by lay evidence 
of continuity of symptoms.  See Cartright v. Derwinski, 2 
Vet. App. 24 (1991) (lay evidence alone may be sufficient to 
place the evidence in equipoise and thus, under 38 U.S.C. 
§ 5107, establish entitlement to benefits).  In this case, in 
May 2002, a VA physician agreed that neck symptoms had been 
continuous ever since active service.  

After consideration of all the evidence of record, the Board 
finds evidence of a line of duty neck injury, current 
diagnoses of cervical myelopathy, C3-4-5 disc protrusion, and 
C5-6 central disc herniation with moderate compression upon 
the right anterior aspect of the cervical cord, and competent 
medical evidence of a link between the injury and the current 
diagnoses.  Because the favorable nexus opinions have been 
controverted by unfavorable nexus opinions, the Board cannot 
be certain of the correct etiology of the current cervical 
spine disorder; however certainty is 


not necessary for a grant of benefits.  As relative equipoise 
exists, the Board must grant service connection for the 
residuals of a, injury to the cervical spine. 


ORDER

Service connection for residuals of an injury to the cervical 
spine, to include incomplete cervical myelopathy is granted.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


